Exhibit 10.3

TRADEMARK ASSIGNMENT AND COEXISTENCE AGREEMENT

THIS TRADEMARK ASSIGNEMENT AND COEXISTENCE AGREEMENT is made and entered into as
of the 31st day of July, 2008, by and between John Bean Technologies Corporation
(formerly FMC FoodTech, Inc.), a Delaware corporation with its principal place
of business located at 200 East Randolph Drive, Chicago, Illinois 60601 (“JBT”)
and FMC Technologies, Inc., a Delaware corporation, with its principal place of
business located at 1803 Gears Road, Houston, Texas 77067 (“FMCTI”).

W I T NE S S E T H:

WHEREAS, JBT and FMC have entered into that certain Separation and Distribution
Agreement of even date herewith (the “SDA”) pursuant to which FMCTI has agreed
to distribute to JBT substantially all of the assets, business properties and
rights of its food and transportation business units (“Business”);

WHEREAS, FMCTI has been using the marks and names BEAN and JOHN BEAN, and
variations thereof in connection with various businesses including the
development, manufacture, sale and servicing of equipment and apparatus for
agricultural and horticultural material handling, fluid control, and pumps;

WHEREAS, the Trademark is subject to existing agreements between FMCTI’s
predecessor, FMC Corporation, and third parties, including but not limited to
Snap-On, Inc., and FMCTI wishes to ensure that any obligations to such third
parties are satisfied;

WHEREAS, as part of the SDA, FMCTI desires to sell its ownership interest in the
Trademark as applied to the Business, and retain its ownership interest in the
Trademark in connection with pumps manufactured, used, sold, leased or otherwise
disposed of by the existing energy businesses of FMCTI and JBT desires to obtain
ownership of the Trademark for use in connection with the Business, it therefore
being the intention of the parties to set forth their rights to use the
Trademark on their respective goods and services so that the Marks may coexist
in the marketplace without confusion as to the source of the goods and services,
as hereinafter set forth below.

NOW THEREFORE, for and in consideration of the promises, agreements and
covenants herein contained, the adequacy, sufficiency and receipt of which are
conclusively acknowledged, the parties hereto agree as follows:

 

1.

Definitions.

 

  1.1

“Trademark” shall mean the JOHN BEAN, BEAN and JBT-related trademarks, including
but not limited to the trademark registrations listed on Exhibit A.

 

  1.2

“Field” shall mean pumps manufactured, used, sold, leased or otherwise disposed
of by the existing energy businesses of FMCTI.



--------------------------------------------------------------------------------

Trademark Assignment and Coexistence Agreement

 

  1.3

“Snap-On Coexistence Agreement” shall mean the agreement entered into between
FMC Technologies’ predecessor in interest, FMC Corporation and Snap-On, Inc.,
dated March 31, 1996, which was subsequently assigned by FMC Corporation to FMC
Technologies pursuant to a Separation and Distribution Agreement, dated May 31,
2001.

 

2.

Trademark Assignment and Retention of Rights.

 

  2.1

FMCTI hereby sells and assigns to JBT, FMCTI’s right, title and interest in and
to the Trademark throughout the world, whether or not such Trademark has been
registered prior to, on or after the date of this assignment, and any and all
renewals and extensions thereof, together with the goodwill associated with such
Trademark for JBT’s exclusive use in connection with the Business, together with
trademark registrations and applications identified on Exhibit A.

 

  2.2

FMCTI hereby sells and assigns to JBT, all claims, demands and rights of action,
both statutory and based upon common law, that FMCTI has or might have the right
to assert against any third party by reason of any infringement of the
Trademark, in connection with the Business, prior to, on or after the date of
this assignment, together with the right to prosecute such claims, demands and
rights of action in JBT’s own name

 

  2.3

FMCTI hereby assigns to JBT, all right, title and interest in and to the Snap-On
Trademark Agreement. JBT hereby accepts all of FMCTI’s obligations under the
Trademark Agreements, including any obligations to register and maintain the
Trademark. JBT agrees to defend, indemnify and hold FMCTI harmless from any
claims in any way related to JBT’s failure to satisfy FMCTI’s obligations under
the Snap-On Agreement subsequent to FMCTI’s assignment to JBT hereby.

 

  2.4

For the avoidance of doubt, FMCTI specifically retains all right, title and
interest in and to the Trademark throughout the world, whether or not such
Trademark has been prior to, on or after the date of this assignment, and any
and all renewals and extensions thereof, together with the goodwill associated
with such Trademark for FMCTI’s exclusive use in connection with the Field,
together with the trademark registrations and pending trademark applications
identified on Exhibit B.

 

3.

Further Assurances.

 

  3.1

FMCTI agrees that it shall do, execute, acknowledge and deliver, at JBT’s
expense, all acts, agreements, instruments, notices and assurances as may be
reasonably requested by JBT to further effect and evidence the transactions
contemplated hereby.

 

4.

The Parties’ Use of the Marks.

 

  4.1

JBT agrees not to use the Trademark in connection with the Field; and

 

2



--------------------------------------------------------------------------------

Trademark Assignment and Coexistence Agreement

 

  4.2

FMC agrees to use the Trademark only in connection with the Field.

 

5.

Authorized Manner of Use – Company Name. FMC agrees not to object to JBT’s use
of the Trademark as a corporate, business and/or trade name in connection with
the Business.

 

6.

No Likelihood of Confusion. The parties acknowledge and agree that with the
limitations on use set forth herein, and in view of the differences between the
parties’ respective goods and channels of trade, confusion between the parties’
respective goods, services and business is unlikely. The parties further
acknowledge and agree that if either party receives a direct inquiry related to
the goods and/or services of the other authorized hereunder, the party receiving
such inquiry will use its best reasonable efforts to direct that inquiry to the
appropriate party and both parties will take reasonable mutually acceptable
steps to prevent further instances of misdirected inquiries or confusion.

 

7.

Representations and Warranties.

 

  7.1

Each party hereby represents and warrants to the other that it has the power and
authority to execute and deliver this Trademark Assignment and Coexistence
Agreement and to carry out its provisions.

 

8.

Notices.

 

  8.1

Any notice, demand, waiver, consent, approval, or disapproval (collectively
referred to as “notice”) required or permitted herein shall be in writing and
shall be given personally, by messenger, by air courier, by facsimile
transmission, or by prepaid registered or certified mail, with return receipt
requested, addressed to the parties at their respective addresses set forth
above or at such other address as a party may hereafter designate in writing to
the other party.

 

  8.2

A notice shall be deemed received on the date of receipt.

 

9.

Enforceability.

 

  9.1

If any provision of this Agreement shall be invalid or unenforceable, in whole
or in part, or as applied to any circumstance, under the laws of any
jurisdiction which may govern for such purpose, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, either generally or as applied to such
circumstance, or shall be deemed excised from this Agreement, as the case may
require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law as if such provision had been originally incorporated
herein as so modified or restricted, or as if such provision had not been
originally incorporated herein, as the case may be.

 

3



--------------------------------------------------------------------------------

Trademark Assignment and Coexistence Agreement

 

10.

Modification, Amendment, Supplement, or Waiver.

 

  10.1

No modification, amendment, supplement to or waiver of this Agreement or any of
its provisions shall be binding upon the parties hereto unless made in writing
and signed by the party against whom enforcement of any modification, amendment,
supplement or waiver is sought.

 

  10.2

A waiver by either party of any of the terms or conditions of this Agreement in
any one instance shall not be deemed a waiver of such terms or conditions in the
future.

 

11.

No Third-Party Beneficiaries. Nothing expressed or implied in this Agreement is
intended to confer upon any person, other than the parties hereto, or their
respective successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

12.

Governing Law. This Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Texas (without giving effect to the
principles of conflict of laws thereof) and, to the extent applicable, those
United States laws, or the national laws of another country in which any of the
Trademarks are used, whether or not registered or applied for and the
appropriate rules and regulations governing trademarks in the respective
countries.

 

13.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

14.

Entire Agreement. This Agreement, in conjunction with the SDA, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all previous agreements, promises, representations,
understandings, and negotiations, whether written or oral.

 

15.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall constitute one and the
same agreement.

IN WITNESS WHEREOF, the undersigned have executed the above and foregoing
Trademark Assignment and Coexistence Agreement on the date first set forth
above.

 

FMC TECHNOLOGIES, INC.

   

JOHN BEAN TECHNOLOGIES CORPORATION

a Delaware corporation

   

a Delaware corporation

By

 

/s/ William H. [Illegible] III

   

By

 

/s/ CHARLES H. CANNON, JR.

Name

 

William H. [Illegible] III

   

Name

 

Charles H. Cannon, Jr.

Title

 

Executive VP and CFO

   

Title

 

CHAIRMAN and CEO

 

4